Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This application is a Continuation Application of S/N 16/433,467, filed 06/06/2019 and now is US 10,971,179; which is a Continuation Application of S/N 15/962,229, filed 04/25/2018, abandoned.
2)	The I.D.S filed 04/05/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:
COMPACT MODE CONVERTER HAVING FIRST AND SECOND STRAIGHTS PORTION FOR HEAT-ASSISTED MAGNETIC RECORDING DEVICE.
4)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the branched portion is separated from at least part of the second straight portion by a gap for a predetermined length (claim 2) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
second straight portion (located between the mode converter portion and a media-facing surface) which cannot separate with branch portion by a gap as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6)	Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 10,971,179.
17/221,945					10,971,179
1-3,13 and 15				1 and 14.
4						2
5,6,16 and 17				3 and 4
7 and 18					5
8 and 19					6 and 12
9 and 20					7 and 13
10						8
11						9 and 14
12						10
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Such as, a write head comprising an input 00) mode, the waveguide core comprising a first straight portion, a mode converter portion comprising a branched portion extending from the first straight portion, the mode converter portion configured to convert the light to a higher-order (TE10) mode, the mode converter potion separated from the input coupler, a second straight portion between the mode converter portion and a media- facing surface, and a near-field transducer at the media-facing surface, the near-field transducer receiving the light at the TE10 mode from the waveguide and directing surface plasmons to a recording medium in response thereto. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ 2D 1869, “ a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim ”, In re Goodman, 29 USPQ 2d 2010, “Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims” ).

A person shall be entitled to a patent unless –

8)	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claim(s) 1,5,11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAGE et al ( 2014/0254335 ).
GAGE et al discloses a write head, as claimed in claim 1, 
comprising:
an input coupler configured to receive light excited by a light source (Fig.19, input coupler 1904 );
a waveguide core configured to receive light from the input coupler at a fundamental transverse electric (TE00) mode, the waveguide core comprises a first straight portion ( Fig.19, waveguide first straight portion 1904. See paragraph [0052], the mode converter waveguide 1906 is configured as a mode converter TE00 to TE10);
a mode converter portion comprising a branched portion extending from the first straight portion, the mode converter portion configured to convert the light to a higher-order (TE10) mode, the mode converter potion spaced apart from the input coupler (Fig.19, mode converter 1906. See paragraph [0052]);

a near-field transducer at the media-facing surface, the near-field transducer receiving the light at the TE10 mode from the waveguide and directing surface plasmons to a recording medium in response thereto (Fig.19, NFT 112. See paragraph [0052]).
As to claim 5, GAGE et al shows the second straight portion and the branched portion combine to form a predetermined combined width (Fig.19, mode converter 1906 and straight portion 1904 combine to form combined width. Any combined widths between them (branched portion and straight portions) is predetermined combined width).
Claim 13 is rejected with the same reasons set forth on claim 1 above.
As to claim 14, GAGE et al shows the mode converter portion comprises a main branch and a secondary branch, the main branch at least partially separated from the secondary branch by a by a gap for a predetermined length (Fig.19, the gap between 1906 and 1904 has a predetermined length).
Claim 16 is rejected with the same reasons set forth on claim 5 above.
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

11)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GAGE et al ( 2014/0254335 ) and MOONEY et al 2011/0243176.
GAGE et al discloses all the subject matter as claimed in claim 10, except to specifically show that the light source (laser) active region formed a non-self supporting, crystalline layer transfer printed to a substrate of the write head. MOONEY et al from the same field discloses a TAMR’s head wherein the laser’s active region formed a non-self supporting crystalline layer transfer printed to a substrate of the write head (abstract and paragraphs [0003], [0004], [0031], [0032] and [0037]. In this case, the laser chips are transferred from a laser 
13)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GAGE et al ( 2014/0254335 ) and GUBBING et al (9,099,130).
GAGE et al discloses all the subject matter as claimed in claim 10, except to specifically show that the waveguide and laser are arranged to emit light in cross-track direction. GUBBING et al from the same field discloses a TAMR head wherein the waveguide and laser are arranged to emit/receive light in cross-track direction (figures 2-6 and 9, the waveguide receives light emitted from laser 102 in a cross-track direction). Since the method as taught by GUBBING et al is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, 
14)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
15)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
August 12, 2021